Case 1:21-cv-00305-RP Document15 Filed 05/18/21 Page1of1

AO 440 (Rev, 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 1:21-cv-00305-RP

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (t))

This summons for (name of individual and title, ifanvy) G&I VIII Club of the Isle JV LP

 

was received by me on (dare) is . { | - yy §

C1 I personally served the summons on the individual at (place)

 

on (date) ; or

 

© 1 left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

 

 

on (date) , and mailed a copy to the individual’s last known address; or

& | served th individual . (), ho i
served the summons on (name of individual) _ "J hereti Mag erry ; Who Is

designated by law to accept service of process on behalf of (name of organization) Corporation

Service Company on (dae) 5 -11'2 ) ; or

© I returned the summons unexecuted because > or

 

O Other (specif):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: Flo Al _— cl

Server's signature

Lucas McGill

Printed name and title

 

3600 Autumn Bay Drive
Austin, TX 78744

Server’s address

Additional information regarding attempted service, etc:

First Amended Complaint and Summons in a Civil Action were served.
